Citation Nr: 1441699	
Decision Date: 09/18/14    Archive Date: 09/30/14

DOCKET NO.  11-02 710A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for the cause of the Veteran's death.

2. Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1978 to August 1980.  The appellant is the Veteran's spouse.    

This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The appellant testified before the Board at a December 2011 hearing, via videoconference.  A transcript of the hearing is of record.


FINDINGS OF FACT

1. A November 1984 rating decision denied the appellant's claim of entitlement to service connection for the cause of the Veteran's death.  The appellant did not file a notice of disagreement. 

2. Evidence received since the November 1984 rating decision is not cumulative of the evidence of record at the time of the last prior denial as it relates to an unestablished fact necessary to substantiate the claim of service connection for the cause of the Veteran's death and raises a reasonable possibility of substantiating the appellant's claim of service connection for the cause of the Veteran's death.

3. The Veteran died in May 1984; the immediate cause of death listed on his death certificate is cerebral hemorrhage due to ruptured aneurysm of cerebral artery.

4. At the time of the Veteran's death, he was not service-connected for any disability.

5. The competent evidence fails to demonstrate that the cause of death listed on the Veteran's death certificate was incurred in or related to his military service.


CONCLUSIONS OF LAW

1. The November 1984 rating decision that denied the Veteran's claim of entitlement to service connection for the cause of the Veteran's death is final.  38 U.S.C.A. § 7105 (West 2002).

2. Evidence received since the November 1984 rating decision, in connection with Veteran's claim of entitlement to service connection for the cause of the Veteran's death, is new and material; the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3. The criteria for entitlement to service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1131, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.312 (2013).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, 38 U.S.C.A. § 5103(a) notice must include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his or her death, (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition, and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007). 

In the instant case, the appellant received notification prior to the initial unfavorable agency decision through November 2008 and May 2009 letters.  Moreover, as will be discussed in further detail below, the Veteran was not service-connected for any disability prior to his death. Therefore, notice requirements regarding elements one and two of Hupp are rendered moot, and the absence of notice regarding these elements should not prevent a Board decision.  The duty to notify the appellant was satisfied under the circumstances of this case.  38 U.S.C.A. § 5103. 

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2011).
Service treatment records are associated with the claims file.  The appellant has not identified any additional records that should be obtained prior to a Board decision. Therefore, VA's duty to further assist the appellant in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159 (c)(4); Wells v. Principi, 327 F. 3d 1339 (Fed. Cir. 2002).  A Veterans Health Administration (VHA) medical opinion was obtained in May 2014.  This opinion is adequate for the purposes of adjudicating the instant claim, as it provides the etiological opinion requested by the Board with supporting rationale.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

I. Claim to Reopen

The RO initially denied the appellant's claim of entitlement to service connection for the cause of the Veteran's death in a November 1984 rating decision.  The appellant did not file a notice of disagreement in regards to this rating decision.  Therefore, the November 1984 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).

A final decision cannot be reopened unless new and material evidence is presented. 38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim. Knightly v. Brown, 6 Vet. App. 200 (1994).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  Finally, for the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence received since the November 1984 rating decision includes statements by the appellant, statements by persons who knew the Veteran, a statement from the Veteran's primary care physician, a September 2009 VA examination report, multiple medical journal articles, a transcript of the December 2012 Board hearing, and a May 2014 VHA medical opinion.  Significantly, the statement from the Veteran's primary care physician indicates a possible etiology of the intracranial aneurysm that relates to the Veteran's active duty service.  

Therefore, the Board concludes that the statement from the Veteran's primary care physician is new and material with respect to the issue of service connection for the cause of the Veteran's death.  The evidence is new as it has not previously been included in the record.  This evidence is material as it relates to an unestablished fact necessary to substantiate the claim, namely evidence of a possible etiology of the cause of the Veteran's death.  Furthermore, this evidence is not cumulative or redundant and raises a reasonable possibility of substantiating the Veteran's claim of service connection and, thus, constitutes new and material evidence.  See Shade, 24 Vet. App. at 118.  Consequently, the Veteran's claim of entitlement to service connection for a lumbar spine condition must be reopened.

II. Service Connection for Cause of Death

In order to establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312(a) (2013).  This question will be resolved by the use of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran, including, particularly, autopsy reports.  Id.  For a service-connected disability to be considered the principal or primary cause of death, it must singly, or with some other condition, be the immediate or underlying cause, or be etiologically related thereto.  38 C.F.R. § 3.312(b) (2013).  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1) (2007).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

In the present case, the immediate cause of the Veteran's death was reported on the death certificate as cerebral hemorrhage due to ruptured aneurysm of the cerebral artery.  The appellant asserts that the Veteran's cause of death is related to his active service.  Specifically, she contends that in-service head trauma caused the ruptured aneurysm of the cerebral artery that caused the cerebral hemorrhage.  Further, she contends that the Veteran suffered from headaches since his in-service head trauma and that this is evidence of the aneurysm that eventually ruptured.  

As the Veteran died in May 1984 almost four years after service discharge and was not service connected for any disabilities at the time of his death, the Board will turn to whether the ruptured aneurysm of the cerebral artery that caused the cerebral hemorrhage warrants service connection.  

The Veteran's service treatment records indicate that in March 1978 the Veteran reported to the emergency room with a laceration on the top of his head.  No sutures were required and the Veteran did not lose consciousness because of the injury.  In March 1979, the Veteran was struck in the head with a piece of iron.  A neurological examination at the time was normal and the scalp had no evidence of trauma.  In September 1979, the Veteran was struck in the head with a lead pipe and knock unconscious.  The following morning the Veteran had slight unsteadiness and blurred vision that eventually resolved.  The assessment was concussion.

In June 2009, the Veteran's primary care physician, from his service discharge until his death, wrote a letter discussing the Veteran's condition.  In the letter the primary care physician says "he [the Veteran] died from an intracranial aneurysm.  Apparently, [the Veteran] had a closed head injury resulting in loss of consciousness in 1979 when he was in the Navy.  Following this injury, he started to have debilitating headaches.  Head trauma is associated with the onset of Cluster Headaches and the literature reports closed head trauma as a rare cause of delayed aneurysm."

A September 2009 VA examiner's opinion addresses whether the Veteran's death from cerebral hemorrhage is related to his head injuries during military service.  After reviewing the Veteran's service treatment records, claims file, and medical literature the VA examiner concluded "[i]t is less likely than not that the veteran's death from cerebral hemorrhage as a consequence of ruptured aneurysm of the cerebral artery is related to his head injury during military service."  In this regard, the VA examiner noted the Veteran's aneurysm occurred five years after his in-service mild concussion.  Further, the examiner said, according to the literature the type of aneurysms that caused the Veteran's death is only rarely related to head trauma.  

In light of this evidence, the Board requested a neurosurgeon's opinion pursuant to Veteran's Health Administration Directive 1602-01, to address whether the Veteran's ruptured aneurysm of the cerebral artery that caused the cerebral hemorrhage is caused by or the result of in-service head trauma.  Additionally, an opinion was sought on whether the Veteran's cluster headaches are caused by or the result of the Veteran's in-service head trauma and if so whether they caused or aggravated the Veteran's ruptured aneurysm of the cerebral artery that caused the cerebral hemorrhage.

In May 2014 an attending neurosurgeon responded to the Board request.  After reviewing the Veteran's claims file and relevant medical literature the attending neurosurgeon opined that the Veteran's reported in-service head injuries did not cause his intracranial aneurysm.  In support of this opinion it was observed that:

 "there is no Class 1 medical evidence to prove that cerebral aneurysms are caused by minor head trauma.  All the literature published in which reference is made to this statement, clearly indicate that: the majority, if not all, so called traumatic cerebral aneurysms (TCA) are false aneurysms, not true saccular (or so called congenital or berry) aneurysms; that TCAs are caused by penetrating injuries such as gunshot or knife wound or by fractures of skull; that TCAs tend to manifest themselves shortly after the trauma."  

The opinion continues by indicating that the Veteran's aneurysm was a true saccular aneurysm, he never had a major head trauma or skull fracture, and his aneurysm ruptured almost five years after last know head trauma.  

In regards to the cluster headaches it was the attending neurosurgeon's opinion that it is less likely than not that any type of headaches the Veteran suffered from following service were caused by in-service head trauma.  Furthermore, the attending neurosurgeon opined that there is no medical evidence to show that cluster headaches cause cerebral aneurysms.   

The June 2009 primary care physician's letter reports that closed head trauma is a rare cause of delayed aneurysm; however, this does not amount to an etiological opinion that it is at least as likely as not that the Veteran's ruptured aneurysm of cerebral artery that caused his cerebral hemorrhage was caused by or the result of in-service head trauma.  The remaining medical opinions of record are unfavorable to the appellant's contentions.  Both the September 2009 VA examiner's opinion and the May 2014 attending neurosurgeon's opinion find it to be less likely than not that Veteran's death from cerebral hemorrhage as a consequence of ruptured aneurysm of the cerebral artery is related to in-service head trauma.  Additionally, the May 2014 attending neurosurgeon's opinion makes clear that there is no medical evidence to show that cluster headaches cause cerebral aneurysms.  As such, the Board must conclude that entitlement to service connection for the cause of the Veteran's death is not warranted.  

The Board acknowledges the appellant's assertions that the Veteran's cerebral hemorrhage due to ruptured aneurysm of cerebral artery was the result of in-service head trauma.  However, while the appellant is competent to report symptoms observable to a layperson, e.g., her husband's complaints of headaches, she is not competent to independently opine as to the specific etiology of a complex condition such as the one at issue in this case.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Consequently, her lay assertions of medical etiology cannot constitute evidence upon which to grant the claim for service connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).

The Board has also considered the undated lay statements of persons who were familiar with the Veteran, his headaches, and his death.  While the statements make clear that the Veteran suffered from headaches and reveal some of the problems this caused him they do not provide an etiology for the ruptured aneurysm of cerebral artery that caused the cerebral hemorrhage.  Even if the statements provided an etiology, as just discussed, lay assertions of medical etiology for complex conditions cannot constitute evidence upon which to grant the claim for service connection.  Id.

Finally, the appellant has also submitted multiple medical journal articles discussing aneurysms.  The Board observes that the standard for establishing the value of such evidence was discussed in Roberts v. West, 13 Vet. App. 185, 188-89 (1999).  In order to establish service connection by means of such treatise (textbook or article) evidence it must "not simply provide speculative generic statements not relevant to the veteran's claim."  See Wallin v. West, 11 Vet. App. 509 514 (1998).  Instead, standing alone, the evidence must discuss generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion.  See Sacks v. West, 11 Vet. App. 314, 317 (1998).

As made clear by the May 2014 attending neurosurgeon's opinion, the articles discuss medical conditions and factual situations that are unlike the Veteran's.  It is therefore clear that the articles and studies submitted by the Veteran do not have the requisite "degree of certainty" required by Wallin and Sacks, supra; see also Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (medical treatise evidence must demonstrate connection between service incurrence and present injury or condition); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) ("generic statement about the possibility of a link between chest trauma and restrictive lung disease . . . [is] too general and inconclusive ...").  In light of the noted differences between the Veteran's aneurysms and what is found in the articles, the treatise evidence lacks the degree of certainty necessary to warrant the assignment of any substantial weight.

In sum, the evidence shows that the Veteran died from cerebral hemorrhage due to ruptured aneurysm of cerebral artery.  This fatal condition was not service-connected, nor does any competent medical evidence of record demonstrate that it was caused by any incident of service.  The weight of the evidence shows that no disability incurred in or aggravated by service either caused or contributed to the veteran's death.  As a preponderance of the evidence is against the claim for service connection for the cause of the Veteran's death, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for the cause of the Veteran's death is reopened.

Service connection for the cause of the Veteran's death is denied.
	



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


